—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from (1) a fact-finding order of the Family Court, Queens County (Berman, J.), dated March 13, 1997, made after a hearing, which found that the appellant committed an act which, if committed by an adult, would have constituted the *464crimes of robbery in the second degree (two counts), robbery in the third degree, grand larceny in the fourth degree, petit larceny, and criminal possession of stolen property in the fifth degree, and (2) an order of disposition of the same court dated April 17, 1997, which, upon the fact-finding order, adjudicated the respondent to be a juvenile delinquent and placed her on probation for two years.
Ordered that the appeal from the fact-finding order is dismissed, without costs or disbursements, as that order is not appealable as of right (see, Family Ct Act § 365.1 [1]); and it is further,
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the Presentment Agency (cf., People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the determination made in the fact-finding order. Moreover, upon the exercise of our factual review power, we are satisfied that the Family Court’s findings of fact were not against the weight of the evidence (cf., CPL 470.15 [5]).
Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.